Exhibit FIRST AMENDMENT TO CREDIT AGREEMENT AND LOAN DOCUMENTS This First Amendment to Credit Agreement and Loan Documents (this “Amendment”) is dated as of February 19, 2008 by and among FIFTH STREET MEZZANINE PARTNERS II, L.P., a Delaware limited partnership (“Lender”) and (i) XLNT VETERINARY CARE, INC., a Delaware corporation (“Lead Borrower”); (ii) ADLER VETERINARY GROUP, INC., a California corporation, ANIMAL CLINIC OF YUCCA VALLEY, INC., a California corporation, ANIMAL EMERGENCY CLINIC OF THE DESERT, INC., a California corporation, ANIMAL MEDICAL HOSPITAL, INC., a California corporation, BONITA PET HOSPITAL, INC., a California corporation, BRENTWOOD PET CLINIC, INC., a California corporation, ELDORADO ANIMAL HOSPITAL, INC., a California corporation, JERAULD L. WOODRING, INC., a California corporation, LAWRENCE PET HOSPITAL, INC., a California corporation, MCCONNELL & FENTON CORPORATION, a California corporation, RAINBOW HAWK, INC., a California corporation, SAN CARLOS VETERINARY HOSPITAL, INC., a California corporation, SOUTH BAY VETERINARY SPECIALISTS, INC., a California corporation, SOUTH COUNTY EMERGENCY ANIMAL CLINIC, INC., a California corporation, STANFORD PET CLINIC, INC., a California corporation, TARVIN & LENEHAN, INC., a California corporation, VETS & PETS, INCORPORATED, a California corporation, YUBA-SUTTER VETERINARY HOSPITAL, INC., a California corporation, CALIFORNIA ANIMAL HOSPITAL VETERINARY SPECIALTY GROUP, INC., a California corporation, and VETSURG, INC., a California corporation (collectively, “Non-Lead Borrowers”); and (iii) BAY AREA VETERINARY SPECIALISTS, INC., a California corporation and BRADSHAW VETERINARY CLINIC, INC., a California corporation (collectively, “New Borrowers”) (Lead Borrower, Non-Lead Borrowers and New Borrowers are jointly and severally, individually and collectively, “Borrower”). RECITALS A.Pursuant to that certain Credit Agreement dated as of March 29, 2007 by and between Lender and Borrower (the “Credit Agreement”), Borrower has received a loan from Lender in the maximum principal amount of Twelve Million Dollars ($12,000,000.00) (the “Loan”), as evidenced by that certain Note dated as of March 29, 2007 executed by Borrower in favor Lender (the “Note”). B.The
